204 Pa. Code Ch. 29, Subch. I (relating to budget and finance)

§ 29.351. Definitions.

(a)    Pennsylvania Supreme, Superior and Commonwealth Courts. Initial Filing.

       Except for the provisions of subsection (g)(1) below, for purposes of 42 Pa.C.S.
§§ 3733(a.1) and 3733.1 and section [2802-E of The Administrative Code of 1929 (71
P.S. § 720.102)] 1795.1-E of The Fiscal Code (72 P.S. § 1795.1-E), a statutory fee of
nineteen dollars ($19.00) shall be imposed on all items enumerated in the fee schedules
of the Appellate Courts for which a filing and service fee is collected, excluding the
following:

           i. Second and Subsequent Filings for Extension of Time.

           ii. Reargument/Reconsideration.

           iii. Services in Connection with Appeals to or Writs of Certiorari from
                the United States Supreme Court.

           iv. Miscellaneous Fees.

           v. Subpoenas.

(b)    Court of Common Pleas. Prothonotary. Civil Actions and Legal Proceedings.

        1.     Except for the provisions of subsection (g)(1) below, for purposes of 42
Pa.C.S. §§ 3733(a.1) and 3733.1 and section [2802-E of The Administrative Code of
1929 (71 P.S. § 720.102)] 1795.1-E of The Fiscal Code (72 P.S. § 1795.1-E), a statutory
fee of nineteen dollars ($19.00) shall be imposed on a civil action or legal proceeding in a
Court of Common Pleas whenever it is initiated upon the filing of the first legal paper
therein of record with the prothonotary. The first legal paper may be any of the
following:

           i. Praecipe for a Writ of Summons.

           ii. Complaint.

           iii. Deleted.

           iv. Petition.

           v. Notice of Appeal from a court of limited jurisdiction.

           vi. Petition or grant of any other legal paper commencing an action or
               proceeding authorized by Act of Assembly or rule of court.
       2.     For purposes of these regulations, the initiation of a civil action or legal
proceeding shall include, but is not limited to:

           i. Actions governed by or authorized under the Pennsylvania Rules
              of Civil Procedure, such as Civil Action Ejectment, Equity,
              Ground Rent, Mandamus, Mortgage Foreclosure, Partition of Real
              Property, Quiet Title, Quo Warranto, Replevin, and the Prevention
              of Waste.

           ii. Actions pertaining to Dependency, Annulments, Divorce, Custody,
               Partial Custody, Alimony Pendente Lite, Support, and Paternity.
               With respect to Divorce actions, a separate statutory fee shall be
               imposed for each count in the complaint in addition to the count
               requesting divorce.

           iii. Statutory actions such as Confirmation of Arbitration Awards,
                Conformation of Confessed Judgment, Declaratory Judgment,
                Opening or Striking Off a Judgment, Eminent Domain, Habeas
                Corpus, Proceedings on Liens (other than revival), Name Changes,
                Partition of Property Held by Husband and Wife as Tenants By the
                Entireties, Tax Sales of Real Property.

           iv. Other actions not included in subsections (i), (ii) or (iii), such as:
               Appeals from Board of Elections, Appeals from Board of Viewers,
               Appeals from Zoning Boards, and Certiorari to Magisterial District
               Judges.

(c)    Court of Common Pleas. Orphans’ Court Clerk, Register of Wills.

        Except for the provisions of subsection (g)(1) below, for purposes of 42 Pa.C.S.
§§ 3733(a.1) and 3733.1 and section [2802-E of The Administrative Code of 1929 (71
P.S. § 720.102)] 1795.1-E of The Fiscal Code (72 P.S. § 1795.1-E), a statutory fee of
nineteen dollars ($19.00) shall be imposed on all petitions for grant of letters, and first
filings in petitions concerning adoptions, incapacitated persons’ estates, minors’ estates,
and inter vivos trusts.

(d)    Court of Common Pleas. Clerk of Court.

         1.      Except for the provisions of subsection (g)(1) below, for purposes of 42
Pa.C.S. §§ 3733(a.1) and 3733.1 and section [2802-E of The Administrative Code of
1929 (71 P.S. § 720.102)] 1795.1-E of The Fiscal Code (72 P.S. § 1795.1-E), a statutory
fee of nineteen dollars ($19.00) shall be imposed upon conviction, guilty plea, or when a
defendant is granted entry into an Accelerated Rehabilitative Disposition (ARD) or other
pretrial diversionary program based upon the initiation of any criminal proceeding. The
initiation of a criminal proceeding shall include the following:




                                             2
       i. Cases commenced at the magisterial district judge level resulting in the
          issuance of a numbered docket transcript form (OTN), and
          subsequently waived or held to court.

       ii. The appeal of a summary conviction to the Court of Common Pleas.

       iii. Cases involving juvenile defendants where a petition alleging
            delinquency has been filed in the Court of Common Pleas.

       iv. Cases involving juvenile defendants certified to the Court of Common
           Pleas, resulting in the issuance of a numbered docket transcript form
           (OTN).

       v. Cases involving the severance of charges into separate cases resulting
          in the issuance of one or more additional numbered docket transcripts
          (OTNs).

        2.      Except for the provisions of subsection (g)(1) below, for purposes of 42
Pa.C.S. §§ 3733(a.1) and 3733.1 and section [2802-E of The Administrative Code of
1929 (71 P.S. § 720.102)] 1795.1-E of The Fiscal Code (72 P.S. § 1795.1-E), a statutory
fee of nineteen dollars ($19.00) shall be imposed for each filing of a deed, mortgage or
property transfer for which a fee, charge or cost is now authorized. The documents
identified as meeting the above conditions are listed below. The list is not exclusive;
other filings for which a fee is imposed and that can be considered a property transfer are
included, and the fee shall be imposed. Subject to later amendment, the following
documents have been identified as meeting the statutory provisions:

       i.      Deeds in any form.

       ii.     Mortgages.

       iii.    Mortgage assignments.

       iv.     Mortgage releases.

       v.      Mortgage satisfaction pieces.

       vi.     Installment sales agreements.

       vii.    Leases for a term of thirty (30) years or longer.

       viii.   Easements.

       ix.     Rights of Way.

(e)    Minor Judiciary. Civil and Criminal Proceedings.


                                               3
         For purposes of 42 Pa.C.S. §§ 3733(a.1) and 3733.1, and section [2802-E of The
Administrative Code of 1929 (71 P.S. § 720.102)] 1795.1-E of The Fiscal Code (72
P.S. § 1795.1-E), a statutory fee of nineteen dollars ($19.00) shall be imposed on the
initiation of a legal proceeding except as provided in subsection (iii). The initiation of a
legal proceeding, in the following courts of the Minor Judiciary, shall include, but is not
limited to, the following:

       i. Magisterial District Judge. Civil Actions. Except for the provisions of
          subsection (g)(1) below, a statutory fee of nineteen dollars ($19.00)
          shall be imposed in connection with the filing of a complaint in
          Trespass and Assumpsit or for the Recovery of Possession of Real
          Property (Landlord and Tenant Proceeding) or for any other Civil
          Action as provided in the Rules of Civil Procedure Governing Actions
          and Proceedings before Magisterial District Judges.

       ii. Magisterial District Judge. Criminal Actions. Except for the
           provisions of subsection (g)(1) below, a statutory fee of nineteen
           dollars ($19.00) shall be imposed upon a conviction, guilty plea or
           when a defendant is granted entry into an Accelerated Rehabilitative
           Disposition (ARD) or any other pretrial diversionary program based
           upon the filing of a criminal complaint or non-traffic citation charging
           an offense classified as misdemeanor or summary under a state statute
           or local ordinance as provided in the Pennsylvania Rules of Criminal
           Procedure.

       iii. Magisterial District Judge, Pittsburgh Municipal Court, and
            Philadelphia Municipal Court. Title 75 Summary Offenses Initiated
            by Traffic Citation. Except for the provisions of subsection (g)(2)
            below, a statutory fee of twelve dollars ($12.00) shall be imposed upon
            a conviction or guilty plea based upon the filing of a traffic citation
            charging a violation of Title 75 (relating to vehicles) offense classified
            as summary under a state statute or local ordinance as provided in the
            Pennsylvania Rules of Criminal Procedure.

       iv. Pittsburgh Municipal Court. Civil Actions. Except for the provisions
           of subsection (g)(1) below, a statutory fee of nineteen dollars ($19.00)
           shall be imposed in connection with the filing of a civil complaint
           seeking recovery of fines and penalties imposed by an ordinance of the
           City of Pittsburgh or by any ordinance or regulation relating to
           housing and health administered and enforced by the county health
           department where the violation occurs within the City of Pittsburgh.

       v. Pittsburgh Municipal Court. Criminal Actions. Except for the
          provisions of subsection (g)(1) below, a statutory fee of nineteen
          dollars ($19.00) shall be imposed upon a conviction, guilty plea or
          when a defendant is granted entry into an Accelerated Rehabilitative



                                             4
              Disposition (ARD) or any other pretrial diversionary program based
              upon the filing of a criminal complaint or non-traffic citation charging
              an offense classified as misdemeanor or summary under state statute or
              local ordinance as provided for in the Pennsylvania Rules of Criminal
              Procedure.

       vi. Philadelphia Municipal Court. Civil Actions. Except for the
           provisions of subsection (g)(1) below, a statutory fee of nineteen
           dollars ($19.00) shall be imposed in connection with the filing of a
           complaint for a Civil Action, as defined in the Philadelphia Municipal
           Court Rules of Civil Procedure.

       vii. Philadelphia Municipal Court. Criminal Actions. Except for the
            provisions of subsection (g)(1) below, a statutory fee of nineteen
            dollars ($19.00) shall be imposed upon conviction, guilty plea or when
            a defendant is granted entry into an Accelerated Rehabilitative
            Disposition (ARD) or any other pretrial diversionary program based
            upon the filing of a criminal complaint or non-traffic citation charging
            an offense classified as misdemeanor or summary under state statute or
            local ordinance as provided for in the Pennsylvania Rules of Criminal
            Procedure.

(f)    Recorders of Deeds.

        Except for the provisions of subsection (g)(1) below, for purposes of 42 Pa.C.S.
§§ 3733(a.1) and 3733.1 and section [2802-E of The Administrative Code of 1929 (71
P.S. § 720.102)] 1795.1-E of The Fiscal Code (72 P.S. § 1795.1-E), a statutory fee of
nineteen dollars ($19.00) shall be imposed for each filing of a deed, mortgage or property
transfer for which a fee, charge or cost is now authorized. The documents identified as
meeting the above conditions are listed below. The list is not exclusive; other filings for
which a fee is imposed and that can be considered a property transfer are included, and
the fee shall be imposed. Subject to later amendment, the following documents have
been identified as meeting the statutory provisions:

       i.        Deeds in any form.

       ii.       Mortgages.

       iii.      Mortgage assignments.

       iv.       Mortgage releases.

       v.        Mortgage satisfaction pieces.

       vi.       Installment sales agreements.




                                                 5
       vii.    Leases for a term of thirty (30) years or longer.

       viii.   Easements.

       ix.     Rights of Way.

(g)    Temporary Surcharge.

       1.      Beginning July 1, 2019, and until December 31, [2020] 2021, for purposes
of [section 2802-E of The Administrative Code of 1929 (71 P.S. § 720.102) and]
section 1795.1-E of The Fiscal Code (72 P.S. § 1795.1-E), a temporary surcharge of
twenty-one dollars and twenty-five cents ($21.25) shall be collected by all collectors of
the JCS/ATJ/CJEA fee to supplement the nineteen dollars ($19.00) statutory fee
described above. This temporary surcharge may not be imposed upon a conviction or
guilty plea based upon the filing of a traffic citation charging a Title 75 (relating to
vehicles) offense classified as summary under a state statute or local ordinance as
provided in the Pennsylvania Rules of Criminal Procedure.

        2.     Magisterial District Judge, Pittsburgh Municipal Court, and Philadelphia
Municipal Court. Title 75 Summary Offenses Initiated by Traffic Citation. Beginning
July 1, 2019, and until December 31, [2020] 2021, for purposes of [Section] section
1795.1-E of The Fiscal Code (72 P.S. § 1795.1-E), a temporary surcharge of ten dollars
($10.00) shall be collected to supplement the twelve dollars ($12.00) statutory fee
imposed upon a conviction or guilty plea based upon the filing of a traffic citation
charging a violation of Title 75 (relating to vehicles) offense classified as summary under
a state statute or local ordinance as provided in the Pennsylvania Rules of Criminal
Procedure.




                                             6